DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-5 and 23-25 are pending and examined on the merits in the present office action. 
This action is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tresch et al (US Patent 10,619,138; issued 14 April 2020; benefit of priority 12 August 2013) in view of Mietzner et al (US PGPub 20130053243; published 28 February 2013) and Busch et al (US PGPub 20110039706; published 17 February 2011). This rejection is necessitated by amendment. The previous rejection of claims 2-5 and 23-25 over Tresch et al in view of Busch et al has been modified in view of Applicant’s amendments. 
The instant claims are broadly drawn to an isolated and/or recombinant and/or synthetic nucleic acid molecule comprising a nucleic acid sequence encoding a mutant HPPD polypeptide 
Tresch et al teach SEQ ID NOs: 2 and 4, which share 100% identity with instant SEQ ID NOs: 2 and 4, as HPPD enzymes. Tresch et al teach a recombinant nucleic acid molecule comprising a nucleic acid sequence encoding an HPPD polypeptide sharing at least 90% or 95% identity to SEQ ID NO: 2 or 4 (claim 1); a construct comprising said nucleic acid molecule and one or more regulatory elements (claim 2); a vector comprising the nucleic acid molecule (claim 3); transgenic plants comprising said nucleic acid molecule (claims 5-10); and methods of controlling undesired vegetation comprising providing said plants that comprise the nucleic acid molecule that are resistant to an HPPD inhibiting herbicide to a plant cultivation site and applying said herbicide to the plant cultivation site (claims 11-13). 
Tresch et al do not teach mutating either SEQ ID NO: 2 or 4 at one or more of the positions instantly claimed. 
Mietzner et al relates to providing plants with mutated HPPD enzymes to confer herbicide tolerance (abstract). Mietzner et al teach methods for generating said mutated HPPD include mutagenesis on the host to identify the resistant mutant. “Especially unicellular organisms like Chlamydomonas reinhardtii or Scenedesmus obliquus are useful for identifying dominant mutations in herbicide resistance” [0303]. Mietzner further teach mutating Scenedesmus obliquus strains via standard EMS, and then tolerant strains were identified through screening [0305]. 
414 (claimed). 
Additionally, Mietzner et al teach mutating SEQ ID NO: 2 at one or more positions of 335, 336, 337, 363, 385, 392, and/or 393 (see claim 17, for example) – which relative to SEQ ID NO: 4 of Tresch (and therefore instant SEQ ID NO: 4) correspond to positions 317, 318, 319, 345, 385, 374, and 375. Preferred substitutes at each of these positions are provided in Table 4a. A preferred embodiment is site-directed mutagenesis of the HPPD enzyme to generate the variant of SEQ ID NO: 2 having the mutation at the taught position [0144].
Furthermore, the residues at positions 363, 385, 392, and 393 of Mietzner are the same identity to the relative positions 345, 367, 374, and 375 of SEQ ID NO: 4 of Tresch et al. 
Mietzner et al further teach methods for controlling undesired vegetation at a plant cultivation site comprising providing a plant comprising a nucleic acid encoding a mutated HPPD enzyme that confers herbicide tolerance to a plant to said site, and applying an effective amount of said herbicide to the site (claim 1); a transgenic plant comprising said nucleic acid (claim 13); wherein said nucleic acid encodes SEQ ID NO: 2 or 6 or a variant thereof (claim 14); wherein the variant of SEQ ID NO: 2 comprises one or more mutations selected from “a) the amino acid at position 293 is other than glutamine; b) the amino acid at position 335 is other than methionine; c) the amino acid at position 336 is other than proline; d) the amino acid at position 337 is other than serine; e) the amino acid position 363 is other than glutamic acid; f) the amino acid at position 422 is other than glycine; g) the amino acid at position 385 is other than leucine; and/or h) the amino acid position 393 is other than an isoleucine”. The bolded 
	Busch et al teach that a strategy to increase tolerance to an HPPD inhibiting herbicides is to mutate the HPPD enzyme such that it retains its properties of catalyzing the transformation of HPP into homogentisate but is less sensitive to HPPD inhibitors than the native form [0013]. Busch et al show mutations to positions relative to instant positions 407 and 410 of instant SEQ ID NO: 4 ([0036], [0055]; for example). Busch et al further teach that site directed mutagenesis is a preferred method for introducing the mutation and methods for doing so are well known in the art and “widely described in the literature” [0055]. Busch et al further teaches that stacking the mutations further increases the level of herbicide tolerance [0041].
	It would have been obvious to one of ordinary skill in the art to mutate any known HPPD polypeptide at a position known to increase herbicide tolerance in a plant. For example, 418 relative to SEQ ID NO: 6 of Mietzner et al (position 414 of SEQ ID NO: 4 of Tresch et al and instant SEQ ID NO: 4) or positions 335, 336, 337, 363, 385, 392, and/or 393 of SEQ ID NO: 2 of Mietzner et al. In particular, one would have been motivated to mutate the Tresch et al HPPD enzyme at any one or more positions selected from 345, 367, and 375 as these are specifically suggested by Mietnzer and have the same residue identity as the Mietzner et al sequence. One would have been motivated to do so to increase the level of tolerance against an HPPD inhibiting herbicide. Particularly, one would have been motivated to stack the mutations to further increase the level of tolerance provided as taught by Busch et al. Given that Mietzner teaches that modifying this residue confers herbicide tolerance, the prior art teaches that one is reasonably able to recognize this position in any HPPD from any source, and given the well known methods for site directed mutagenesis, is reasonably capable of providing said mutation to the desired 
	Accordingly, the claimed invention is prima facie obvious in view of the cited prior art. 

Applicant’s Arguments
The Applicant urges that the claim amendments canceling the mutation of positions 407 and 410 obviate the rejection over Tresch et al in view of Busch et al (pg. 4).
This argument is partially persuasive. While neither Tresch nor Busch et al teach mutating a position now claimed, Mietzner et al does teach mutating HPPD enzyme to comprise a mutation at one or more positions of 335-337, 363, 385, 392, 393, and 414 relative to SEQ ID NO: 4. Given the teachings of prior art, it would have been obvious to mutate position any one or more of these positions of the known HPPD enzyme of SEQ ID NO: 4 of Tresch,, and one would have done so to increase herbicide tolerance of the HPPD enzyme. In particular, it would have been obvious to select the residue that has the same identity as the Mietzner sequence – as further taught and suggested by Mietzner. Given that this is the function taught by Mietzner, one would have expected success in applying this mutation to the known HPPD enzyme of Tresch et al. 
	Therefore, the rejection has been modified to include the teachings of Mietzner et al necessitated by amendment. 
The Applicant argues that Mietzner in view of Busch does not teach a mutated HPPD enzyme having more than 75% identity to instant SEQ ID NO: 2 or 4 and having one or more of the claimed mutations (pg. 5).
This argument is moot as the rejection has been withdrawn in light of the amendments cancelling the mutation to positions 407 and 410. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,619,138 (issued 14 April 2020) in view of Mietzner et al (US PGPub 20130053243; published 28 February 2013).
The instant claims are broadly drawn to an isolated and/or recombinant and/or synthetic nucleic acid molecule comprising a nucleic acid sequence encoding a mutant HPPD polypeptide having 75%, 85%, or 95% or more identity to SEQ ID NO: 2 or 4 conferring increased herbicide tolerance and having a substitution at one or more of positions 30, 39, 54, 57, 84, 210, 212, 223, 243, 247, 249, 251, 264, 291, 306, 317, 318, 319, 321, 326, 327, 331, 341, 342, 345, 350, 363, 367, 373, 374, 375, 379, 405, 412, 414, 419, 421, or 422 of SEQ ID NO: 4. 
	The claims of Patent ‘138 are drawn to a recombinant nucleic acid molecule comprising a nucleic acid sequence encoding an HPPD polypeptide sharing at least 90% or 95% identity to SEQ ID NO: 2 or 4 (claim 1); a construct comprising said nucleic acid molecule and one or more 
	SEQ ID NO: 2 and 4 of ‘138 share 100% identity with instant SEQ ID NOs: 2 and 4. 
	While the scope of 90% and 95% encompasses mutations to the precise positions instantly claimed, ‘138 does not teach mutating these specific positions. However, mutations to these positions to provide increase herbicide tolerance were known in the art.
For example, Mietzner et al further teach a mutation to position 418 of SEQ ID NO: 6 confers herbicide tolerance (Table 18). This position 418 corresponds to instant position 414 (claimed). 
Additionally, Mietzner et al teach mutating SEQ ID NO: 2 at one or more positions of 335, 336, 337, 363, 385, 392, and/or 393 (see claim 17, for example) – which relative to instant SEQ ID NO: 4 correspond to positions 317, 318, 319, 345, 385, 374, and 375. Preferred substitutes at each of these positions are provided in Table 4a. A preferred embodiment is site-directed mutagenesis of the HPPD enzyme to generate the variant of SEQ ID NO: 2 having the mutation at the taught position [0144].
Furthermore, the residues at positions 363, 385, 392, and 393 of Mietzner are the same identity to the relative positions 345, 367, 374, and 375 of instant SEQ ID NO: 4. Mietzner et al specifically teach to a plant comprising a mutated HPPD enzyme that has increased herbicide tolerance, wherein the mutated HPPD has one or more of the following: the amino acid position 363 is other than glutamic acid; the amino acid at position 385 is other than leucine; and/or h) the 
It would have been obvious to one of ordinary skill in the art to mutate the HPPD enzyme of ‘138 at one or more positions known to provide herbicide or increased herbicide tolerance, including position 317, 318, 319, 345, 385, 374, 375, and/or 414 of instant SEQ ID NO: 4. One would have been motivated to do so to increase the level of herbicide tolerance provided by the enzyme as taught and suggested by Mietzner et al. Therefore, while not claimed, one would have recognized these specific mutations as being encompassed by the genus of “95% identity” to SEQ ID NO: 2 or 4 as claimed in the patent. 

Applicant’s Arguments
The Applicant urges that ‘138 in view of Busch do not teach a mutation at one of the claimed positions as the claims have been amended to exclude positions 407 and 410 (pg. 6).
This argument has been fully considered and is persuasive. However, in view of the teachings of Mietzner, the claims remain rejected as analyzed above. Therefore, the rejection has been modified as necessitated by amendment to reflect the teachings of Mietzner et al. 

Conclusion
Claims 2-5 and 23-25 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Ashley K Buran/Primary Examiner, Art Unit 1662